Baldwin, J. delivered the opinion of the Court—
Terry, C. J. concurring.
The plaintiff, at the time of filing his complaint, obtained from the Judge of the County Court an order of injunction to restrain the defendants from working the premises in dispute, and requiring them to appear before him at chambers, to show cause why the injunction should not be made “perpetual pending the action.” The County Judge dissolved the injunction, but appointed a Receiver; to which the defendant excepted, and now, by certiorari, brings the case here on appeal from this order.
By Section 9 of Article 6 of the Constitution, it is provided that “ the County Courts shall have such jurisdiction in cases arising in Justices’ Courts, and in special cases, as the Legislature may prescribe, but shall have no original civil jurisdiction except in such special cases.”
The Legislature has given (Wood’s Digest, 181,) to the County Judge power to grant an injunction; but it seems that no power is given him to appoint a Receiver; certainly not as a distinct proceeding from the injunction. This would be an order, like any other in the course of a cause which the District Court or *640Judge might make. The statute (Wood’s Digest, 185,) provides “ that a Receiver may be appointed by the Court in which the action is pending, or by a Judge thereof.” We do not see where the authority for this power in the County Judge is to be found j nor that he could make an order of this sort any more than any other order, in a cause pending in the District Court, deemed necessary to the progress of the case.
Order reversed.